 Case: 4:20-mc-00446-SRC Doc. #: 1-2 Filed: 06/25/20 Page: 1 of 1 PageID #: 14




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

iFinex Inc.,                                )
                                            )
                Applicant,                  )
v.                                          )
                                            )       Case No.:
Enterprise Bank & Trust,                    )
                                            )
                Respondent.                 )

                    [PROPOSED] ORDER COMPELLING DISCOVERY
                         FOR USE IN FOREIGN LITIGATION

         Applicant iFinex Inc.’s Ex Parte Application Pursuant To 28 U.S.C § 1782 For An Order

Compelling Discovery For Use In A Foreign Litigation, having been considered and found to

meet the requirements of 28 U.S.C. § 1782, is hereby GRANTED.            This Court approves

Applicant’s application for discovery and authorizes Applicant to serve the subpoena on

Respondent Enterprise Bank & Trust in the form attached to the Application as Exhibit 1. The

Respondent is compelled to produce the documents detailed in the subpoena on or before July

30, 2020, at Armstrong Teasdale, 7700 Forsyth Blvd., Suite 1800, St. Louis, Missouri 63105.

         IT IS SO ORDERED.



Dated:                               /s/                                            .
                                     UNITED STATES DISTRICT JUDGE




                                                1
                                                                                        Exhibit 2
